 Case1:20-cv-00708-CCC
Case  1:20-cv-00708-CCC Document
                         Document19-1
                                  26 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page11ofof11
                                                                 11




                     EXHIBIT A
       Case1:20-cv-00708-CCC
      Case  1:20-cv-00708-CCC Document
                               Document19-1
                                        26 Filed
                                            Filed06/10/20
                                                  06/09/20 Page
                                                            Page22ofof11
                                                                       11




             IN THE UNITED STATES DISTRICT COURT FOR
               THE MIDDLE DISTRICT OF PENNSYLVANIA
                       HARRISBURG DIVISION

                                            :
 JUDICIAL WATCH, INC.,                      :   NO. 1:120-cv-00708-CCC
                                            :
                           Plaintiff,       :
                                            :
             v.                             :
                                            :
 COMMONWEALTH of                            :
 PENNSYLVANIA, et al.,                      :
                                            :
                           Defendants.      :

     MEMORANDUM OF LAW OF THE COUNTY DEFENDANTS IN
     SUPPORT OF MOTION OF NON-PARTIES COMMON CAUSE
      PENNSYLVANIA AND LEAGUE OF WOMEN VOTERS OF
          PENNSYLVANIA FOR LEAVE TO INTERVENE


I.    BACKGROUND
      Proposed Intervenors, Common Cause Pennsylvania and League of Women

Voters of Pennsylvania, make compelling arguments that they have substantial

interests in this litigation that may be adversely affected by its disposition and that

the existing Defendants may not adequately represent those interests. Defendants

Bucks County Commission, Bucks County Board of Elections, Bucks County

Registration Commission, and Thomas Freitag, in his official capacity as Elections

Director for Bucks County (together, “Bucks County”), Chester County

Commission, Chester County Board of Elections, Chester County Registration
        Case1:20-cv-00708-CCC
       Case  1:20-cv-00708-CCC Document
                                Document19-1
                                         26 Filed
                                             Filed06/10/20
                                                   06/09/20 Page
                                                             Page33ofof11
                                                                        11



Commission, and Sandra Burke, in her official capacity as Director of Elections in

Chester County (together, “Chester County”), and Delaware County Council,

Delaware County Board of Elections, Delaware County Registration Commission,

and Laureen Hagan, in her official capacity as Chief Clerk, Elections Bureau for

Delaware County (together, “Delaware County” and, together with Bucks County

and Chester County, the “County Defendants”), believe that the Proposed

Intervenors have significant interests at stake and are likely to meaningfully

contribute to the development of the issues in this litigation. Accordingly, the

County Defendants submit this Memorandum of Law in Support of the Proposed

Intervenors’ Motion to Intervene.

II.   ARGUMENT

      A.     The Proposed Intervenors Have Established a Right to Intervene
      A court should grant a motion to intervene as of right if the proposed

intervenor files a timely application establishing that it has a sufficient interest in

the litigation that may be affected or impaired by the disposition of the action, and

that that interest will not be adequately represented by an existing party in the

litigation. Benjamin ex rel. Yock v. Department of Public Welfare of Pennsylvania,

701 F.3d 938, 948 (3d Cir. 2012) (quoting In re Cmty. Bank of N. Va., 418 F.3d

277, 314 (3d Cir. 2005)). The Proposed Intervenors have established each of these

factors.



                                          -2-
       Case1:20-cv-00708-CCC
      Case  1:20-cv-00708-CCC Document
                               Document19-1
                                        26 Filed
                                            Filed06/10/20
                                                  06/09/20 Page
                                                            Page44ofof11
                                                                       11



      The Proposed Intervenors’ motion to intervene was unquestionably timely,

as it was filed at the earliest possible stage of this case. Benjamin ex rel. Yock, 701

F.3d at 949.

      With respect to the nature of the Proposed Intervenors’ interests and the

possibility that the litigation will impair those interests, the County Defendants

agree that the Proposed Intervenors have “significantly protectable” interests that

are directly implicated in this litigation and could be affected or impaired by its

disposition. These include the Proposed Intervenors’ interests in protecting their

efforts to promote voter registration and protecting their members’ voter

registrations. These interests are “specific to [Proposed Intervenors]” – they are

directly related to the Proposed Intervenors’ institutional missions and

programming – they are “capable of definition” – indeed, they have been clearly

identified – and they “will be directly affected in a substantially concrete fashion

by the relief sought” – Plaintiff may well advance a preferred interpretation of the

NVRA that would immediately impact the Proposed Intervenors’ voter registration

programming and would likely impact at least some of their membership over the

longer term. Commonwealth of Pennsylvania v. President United States of

America, 888 F3d 52, 58 (3d Cir. 2018) (internal quotation and citation omitted).

      The arguments to the contrary presented by Plaintiff, Judicial Watch, in its

Memorandum in Opposition to the Motion to Intervene (“Plf.’s Opp.”) fall flat.



                                         -3-
        Case1:20-cv-00708-CCC
       Case  1:20-cv-00708-CCC Document
                                Document19-1
                                         26 Filed
                                             Filed06/10/20
                                                   06/09/20 Page
                                                             Page55ofof11
                                                                        11



First, according to Judicial Watch, the Proposed Intervenors have no protectable

interest in this litigation because Judicial Watch’s only aim is to enforce the

NVRA, and the Proposed Intervenors can have no legitimate interest in opposing

enforcement of the NVRA. See Plf.’s Opp. at 3-4, 5-7. Judicial Watch assures the

Court that the Proposed Intervenors have nothing to fear because “Plaintiff does

not seek ‘illegal,’ ‘disenfranchising,’ ‘aggressive,’ or ‘unlawful’ list maintenance

practices.” Id. at 6. In other words, Judicial Watch is asking the Court to decide

now, at the very outset of the case, that the County Defendants and the

Commonwealth have violated the NVRA, and that whatever remedy Judicial

Watch decides to seek 1 for that supposed violation will be proper. But that is not

how litigation works; neither party has the privilege of declaring itself the victor

before the first shot is fired. The County Defendants will defend against the

allegation that their procedures violate the NVRA, as will, presumably, the

Commonwealth, and it is for the Court to decide whose position is correct. The

Proposed Intervenors’ interest in that process is at least as strong as the interest of

Judicial Watch itself.



      1
         In its Complaint, Judicial Watch asks the Court to order Defendants to
“develop and implement a general program that makes a reasonable effort to
remove the registration of ineligible registrants” from their voter rolls. Complaint
at 20. Judicial Watch does not explain what it considers to be a “reasonable
effort.”


                                          -4-
        Case1:20-cv-00708-CCC
       Case  1:20-cv-00708-CCC Document
                                Document19-1
                                         26 Filed
                                             Filed06/10/20
                                                   06/09/20 Page
                                                             Page66ofof11
                                                                        11



       Second, Judicial Watch argues that its alleged interest—taking ineligible

voters off the voting rolls—has no relationship to the Proposed Intervenors’

interest in ensuring that eligible voters are not removed from those rolls. Id. at 6.

But, as the Eastern District of Michigan very recently held, those two interests are

inextricably linked. In Public Interest Legal Foundation v. Winfrey, 2020 WL

2781826, No. 19-13638 (E.D. Mich. May 28, 2020), the court considered the

League of Women Voters’ motion to intervene in a case with similar allegations

seeking, as in this case, “a general program that makes a reasonable effort to

remove … ineligible [voters].” Id. at 1. The court pointed out that the National

Voter Registration Act (“NVRA”) has two sets of goals: to increase electoral

participation, and to ensure that voter rolls are accurate by removing ineligible

voters. Id. at *4. These goals, the court stated, “naturally create some tension,”

because vigorous efforts to purge ineligible voters might also purge eligible ones.

Id. (quoting Bellito v. Snipes, 935 F.3d 1192, 1198 (11th Cir. 2019)). The plaintiff,

it noted, had claimed an interest in the goal of accuracy, but “simply ignore[d]” the

goal of increasing electoral participation; the proposed intervenors had an interest

in advancing the latter goal. The court granted the motion for permissive

intervention, 2 stating that


       2
           The court found that it did not need to address intervention by right. Id. at
*3.


                                           -5-
        Case1:20-cv-00708-CCC
       Case  1:20-cv-00708-CCC Document
                                Document19-1
                                         26 Filed
                                             Filed06/10/20
                                                   06/09/20 Page
                                                             Page77ofof11
                                                                        11



               [A] fulsome consideration of both competing interests,
               vigorously advocated by appropriately interested parties
               concerned with each side of the balancing test,
               unquestionably will be helpful to the Court when it is
               called upon to strike the required balance and decide
               whether the defendants’ program of list maintenance is
               “reasonable” within the meaning of the statute.

Here, as in Winfrey, efforts to remove ineligible voters from the rolls may impact

the rights of eligible voters, giving the Proposed Intervenors a protectable interest

in the litigation. 3

       Third, Judicial Watch argues that Proposed Intervenors’ interests are

“speculative” because there is no way to predict whether removals from the voting

rolls two to four years from now will affect the Proposed Intervenors’ interests.

Plf.’s Mem. at 13. This argument proves too much; if Proposed Intervenors’

interests in the outcome of this case are “speculative,” as Judicial Watch argues,

then so are Judicial Watch’s interests, and it lacks standing to pursue the case. The




       3
        Judicial Watch cites to an order denying a motion to intervene in Judicial
Watch v. Logan, No. 17-cv-8948 (C.D. Cal. July 12, 2018). See Plf.’s Mem. at 9-
10, 18-19. This order, which was appealed and then vacated, is of little value here,
as neither the Order nor Judicial Watch provide any specifics about that case’s
allegations or the proposed intervenors’ asserted interests. Moreover, the court’s
denial of permissive intervention was based in part on a finding that permitting
intervention would double the number of defendants, a factor that does not exist
here. Id. Ex. 4, Judicial Watch v. Logan at *4. Tellingly, Judicial Watch does not
point to any other denials of a voting rights organization’s motion to intervene in
an NVRA case; the Proposed Intervenors, on the other hand, point to many grants
of such motions.


                                         -6-
       Case1:20-cv-00708-CCC
      Case  1:20-cv-00708-CCC Document
                               Document19-1
                                        26 Filed
                                            Filed06/10/20
                                                  06/09/20 Page
                                                            Page88ofof11
                                                                       11



Court should reject this argument, as Proposed Intervenors have a clear interest in

advancing their position with regard to how the NVRA is interpreted and

enforced—today or four years from now—just as Judicial Watch claims to have.

See Common Cause/New York v. Brehm, 344 F. Supp. 3d 542 (S.D.N.Y. 2018)

(holding that Common Cause/New York established standing and stated a viable

claim with respect to a violation of Section 8 of the NVRA).

      Proposed Intervenors have also shown that the existing Defendants may not

adequately represent their interests. The presumption that the Commonwealth of

Pennsylvania 4 will protect the Proposed Intervenors’ interests is easily overcome;

Commonwealth officials are charged with carrying out existing law, not with

advancing the policy positions of the Proposed Intervenors. The views of the

Secretary of the Commonwealth on the issues presented by this case “are

necessarily colored by [her] view of the public welfare rather than the more

parochial views of [Proposed Intervenors] whose interest[s] [are] personal to

[them].” Com. of Pennsylvania v. President of United States of America, 888 F.3d

52, 60-61 (3d Cir. 2018). While the County Defendants and, presumably, the

Commonwealth will contend that current procedures comply with the NVRA, it is

possible that the existing Defendants and the Proposed Intervenors will have


      4
        Judicial Watch does not argue that the County Defendants can adequately
represent the Proposed Intervenors’ interests.


                                        -7-
       Case1:20-cv-00708-CCC
      Case  1:20-cv-00708-CCC Document
                               Document19-1
                                        26 Filed
                                            Filed06/10/20
                                                  06/09/20 Page
                                                            Page99ofof11
                                                                       11



differing approaches to specific issues and proposed remedies. The Secretary’s

“numerous complex and conflicting interests” mean that Proposed Intervenors’

interests may diverge from hers, and the Proposed Intervenors’ “straightforward …

interest … may become lost in the thicket of sometimes inconsistent government

policies.” Chester Water Authority v. Susquehanna River Basin Com’n, No. 1:14-

cv-1076, 2014 WL 3908186, *5 (M.D. Pa. Aug. 11, 2014 (quoting Kleissler v. U.S.

Forest Serv., 157 F.3d 964, 973 (3d. Cir. 1998)). Similarly, the interests of the

Proposed Intervenors and the County Defendants may well diverge. 5

       Contrary to Judicial Watch’s argument, Plf.’s Br. at 14-18, the Proposed

Intervenors need not show that divergence is certain; their showing that their

interests and the other Defendants’ interests may diverge is enough. American

Farm Bureau Federation v. U.S. E.P.A., 278 F.R.D. 98, 110 (M.D. Pa. 2011)

(“[A]n intervenor need only show that representation may be inadequate, not that it

is inadequate.”) (emphasis in original); Chester Water Authority, 2014 WL

3908186, *4 (“An applicant bears a minimal burden to show that representation

may be inadequate.”) (emphasis in original). Proposed Intervenors have satisfied




      5
        The County Defendants support the Motion to Intervene because they
believe that the Proposed Intervenors have strong interests in this matter and can
contribute an important perspective. However, the County Defendants do not
expect that they will support all of Proposed Intervenors’ positions or arguments.


                                        -8-
       Case1:20-cv-00708-CCC
      Case  1:20-cv-00708-CCC Document
                               Document19-1
                                        26 Filed
                                            Filed06/10/20
                                                  06/09/20 Page
                                                            Page10
                                                                 10ofof11
                                                                        11



their “comparatively light” burden of showing potential divergence. Am. Farm

Bureau, 278 F.R.D. at 110.

      Because Proposed Intervenors’ intervention application meets the requisite

factors for intervention as-of-right, the Court should grant their request and permit

them to join the litigation.

      B.     In the Alternative, Proposed Intervenors Should Be Permitted to
             Intervene

      Even if this Court finds that Proposed Intervenors do not have a right to

intervene in this case, it should nonetheless permit intervention. Proposed

Intervenors have filed an unquestionably timely motion to intervene, and they have

claims and defenses with respect to the interpretation and implementation of the

NVRA that share common questions of law and fact with the main action brought

by Judicial Watch. Fed. R. Civ. P. 24(b). Proposed Intervenors intend to counter

Judicial Watch’s claims on the facts and the law. The subject matter of their

proposed arguments perfectly overlaps with the legal and factual issues already

presented in this litigation. The fact that they seek to assert a contrary position to

Judicial Watch on these issues does not equate to a prejudicial expansion of the

scope of this litigation, rather, it will simply amount to increased analysis on the

issues already presented. As such, if this Court rejects intervention as-of-right, it

should exercise its broad discretion to allow Proposed Intervenors into this dispute.

Brody By and Through Sugzdinis v. Spang, 957 F.2d 1108, 1115 (3d Cir. 1992).


                                         -9-
        Case1:20-cv-00708-CCC
       Case  1:20-cv-00708-CCC Document
                                Document19-1
                                         26 Filed
                                             Filed06/10/20
                                                   06/09/20 Page
                                                             Page11
                                                                  11ofof11
                                                                         11



III.   CONCLUSION

       For the foregoing reasons this Court should recognize non-parties’ Common

Cause Pennsylvania and League of Women Voters of Pennsylvania right to

intervene in this dispute, or in the alternative permit their intervention, and grant

their request to join this litigation.

                                         Respectfully submitted,

                                         HANGLEY ARONCHICK SEGAL
 Date: June 9, 2020                      PUDLIN & SCHILLER

                                         By:      /s/ Mark A. Aronchick
                                               Mark A. Aronchick
                                               Michele D. Hangley
                                               Christina C. Matthias*
                                               One Logan Square, 27th Floor
                                               Philadelphia, PA 19103
                                               Telephone: (215) 496-7050
                                               Email: maronchick@hangley.com

                                         Counsel for the County Defendants

                                               *Special Admission to the Middle
                                               District of Pennsylvania pending.




                                           - 10 -
